IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SARAH LEE SANDERS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5406

DRIVETIME          CAR     SALES
COMPANY,           LLC,     D/B/A
DRIVETIME,

      Appellee.


_____________________________/

Opinion filed May 31, 2017.

An appeal from the Circuit Court for Leon County.
Charles W. Dodson, Judge.

William C. Bielecky of William C. Bielecky, P.A., Tallahassee; Brian W. Warwick
of Varnell & Warwick, P.A., The Villages, for Appellant.

Robert E. Sickles and Nancy J. Stewig of Broad & Cassel, Tampa, for Appellee.




PER CURIAM.

      This appeal involves an arbitration agreement. We write only to address the

portions of the agreement that prohibit the parties from bringing private attorney

general actions. The appellant argues that such a ban precludes her from raising her
Florida Deceptive and Unfair Trade Practices Act (FDUTPA) claims as part of the

arbitration. The appellant further argues that if her FDUTPA claims are precluded

in arbitration under the agreement, such agreement is void as a violation of public

policy. It is not necessary to address whether such a provision would be void as a

violation of public policy because we find such a claim is not a private attorney

general action.

      FDUTPA states that a cause of action can be brought by a person who has

suffered a loss or has been aggrieved by a violation of FDUTPA, an interested party,

or an enforcing authority. See §§ 501.206, 501.207, & 501.211, Fla. Stat. (2015).

An interested party is defined as a person who has been affected by a violation of

FDUTPA or by an order of the enforcing authority. § 501.203(6), Fla. Stat. (2015).

An enforcing authority is defined as the office of the state attorney or the Department

of Legal Affairs depending upon the situation as stated in section 501.203(2), Florida

Statutes (2015). Based on the definition, an individual does not qualify as an

enforcing authority. Thus, an individual’s private claims for violations of FDUTPA

cannot be deemed a private attorney general action since a person has no statutory

right to represent the enforcing agency or another person under FDUTPA.

      AFFIRMED.

ROBERTS, C.J., MAKAR, AND JAY, JJ., CONCUR.




                                          2